PER CURIAM.
George Warner appeals his conviction and sentence for escape. Only one point raised on appeal merits resolution. The trial court imposed costs at sentencing pursuant to § 27.2455, Fla.Stat. without giving appellant any notice or opportunity to be heard. We therefore reverse the imposition of costs and remand so that appellant may be afforded the proper notice, hearing and opportunity to be heard. Harris v. State, 498 So.2d 1371 (Fla. 1st DCA 1986). In all other respects the judgment and sentence appealed are affirmed.
REVERSED AND REMANDED IN PART, AFFIRMED IN PART.
SHIVERS, THOMPSON and ZEHMER, JJ., concur.